Case: 20-1018   Document: 45     Page: 1   Filed: 07/01/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 CARDIONET, LLC, BRAEMAR MANUFACTURING,
                      LLC,
              Plaintiffs-Appellants

                            v.

                  INFOBIONIC, INC.,
                   Defendant-Appellee
                 ______________________

                       2020-1018
                 ______________________

     Appeal from the United States District Court for the
 District of Massachusetts in No. 1:15-cv-11803-IT, Judge
 Indira Talwani.
                  ______________________

                  Decided: July 1, 2020
                 ______________________

     CHING-LEE FUKUDA, Sidley Austin LLP, New York, NY,
 argued for plaintiffs-appellants. Also represented by
 BRADFORD J. BADKE, TODD MATTHEW SIMPSON; NATHAN A.
 GREENBLATT, Palo Alto, CA; RYAN C. MORRIS, Washington,
 DC.

     MAXIMILIAN A. GRANT, Latham & Watkins LLP, Wash-
 ington, DC, argued for defendant-appellee.      Also
Case: 20-1018    Document: 45      Page: 2     Filed: 07/01/2020




 2                         CARDIONET, LLC    v. INFOBIONIC, INC.



 represented  by   GABRIEL BELL,       DIANE GHRIST;
 CHRISTOPHER HENRY, CHARLES SANDERS, Boston, MA.
                ______________________

      Before LOURIE, DYK, and CHEN, Circuit Judges.
 LOURIE, Circuit Judge.
      CardioNet, LLC and Braemar Manufacturing, LLC
 (collectively “CardioNet”) appeal from a decision of the
 United States District Court for the District of Massachu-
 setts holding that the asserted claims of U.S. Patents
 7,212,850 (“’850 patent”) and 7,907,996 (“’996 patent”) are
 ineligible for patent under 35 U.S.C. § 101. CardioNet,
 LLC v. InfoBionic, Inc., No. 1:15-cv-11803-IT, 2018 WL
1542051 (D. Mass. Mar. 29, 2018); see also CardioNet, LLC
 v. InfoBionic, Inc., No. 1:15-cv-11803-IT, 2018 WL
1788650, at *7 (D. Mass. May 4, 2017). Because the district
 court did not err, we affirm.
                        BACKGROUND
     The parties to this appeal are competitors in the field
 of mobile cardiac telemetry (MCT). MCT devices monitor
 the electrical activity of a patient’s heart over an extended
 period of time, analyze the data for anomalies in the elec-
 trical activity, such as cardiac arrhythmias, and wirelessly
 transmit the data to a remote monitoring station for stor-
 age or further analysis. According to CardioNet, continu-
 ous monitoring of cardiac electrical signals generates an
 enormous amount of information—more than can practi-
 cally be analyzed by a medical technician or physician in
 real-time. The ’850 and ’996 patents (collectively “the as-
 serted patents”) purport to address this problem by analyz-
 ing and displaying cardiac information relating to
 arrhythmia events and validating the accuracy of the in-
 formation based on human review of only a small subset of
 the collected data.
Case: 20-1018      Document: 45         Page: 3   Filed: 07/01/2020




 CARDIONET, LLC   v. INFOBIONIC, INC.                           3



      The asserted patents, which derive from the same pro-
 visional application and share a substantially identical
 written description, describe systems and methods “for pre-
 senting information relating to heart data.” ’850 patent
 Abstract. 1 A “monitoring system” collects heart rate data
 and analyzes the data to identify arrhythmia events. Id.
 col. 3 ll. 8–16. A subset of the collected data is presented
 to a cardiovascular technician separately to identify ar-
 rhythmia events. Id. col. 3 ll. 18–22. A “processing sys-
 tem” then compares the events automatically identified by
 the monitoring system with the human identified events
 and, if enough of the human identified events match the
 automatically identified events, the system determines
 that the data are valid. Id. col. 4 ll. 52–56. If the data are
 determined to be valid, the processing system displays a
 graph that includes heart rate data as well as “atrial fibril-
 lation burden,” which refers to “the overall amount of time
 that a patient is in atrial fibrillation (or arrhythmia) over
 a specified time period.” Id. col. 3 ll. 37–42. Figure 2 shows
 an example of such a graph:




     1    Because the ’850 and ’996 patents share a substan-
 tially identical written description, all citations are to the
 ’850 patent unless specified otherwise.
Case: 20-1018     Document: 45     Page: 4      Filed: 07/01/2020




 4                           CARDIONET, LLC   v. INFOBIONIC, INC.



 According to the patents, by determining the validity of the
 automatically analyzed data based on a human assessment
 of only a subset of the data, “the system achieves increased
 accuracy in the presentation of information relating to ar-
 rhythmia events while minimizing the data that the [tech-
 nician] reviews.” Id. col. 4 ll. 61–64.
     The district court treated claim 31 of the ’850 patent
 and claim 12 of the ’996 patent as representative of those
 asserted, and CardioNet does not challenge that determi-
 nation on appeal. Claim 31 of the ’850 patent recites:
     31. A system for reporting information related to
     arrhythmia events comprising:
     a monitoring system configured to process and re-
     port physiological data, including heart rate data,
     for a living being and configured to identify ar-
     rhythmia events from the physiological data;
     a monitoring station for receiving the physiological
     data from the monitoring system;
     a processing system configured to receive arrhyth-
     mia information from the monitoring system and
     configured to receive human-assessed arrhythmia
     information from the monitoring station wherein
     the human-assessed arrhythmia information de-
     rives from at least a portion of the physiological
     data and wherein the processing system is capable
     of pictographically presenting, using a common
     time scale, information regarding the heart rate
     data during a defined time period and regarding
     duration of arrhythmia event activity, according to
     the identified arrhythmia events, during the de-
     fined time period such that heart rate trend is pre-
     sented with arrhythmia event burden.
 ’850 patent col. 9 ll. 40–60.
Case: 20-1018        Document: 45         Page: 5   Filed: 07/01/2020




 CARDIONET, LLC     v. INFOBIONIC, INC.                           5



        Claim 12 of the ’996 patent recites similar subject mat-
 ter:
        12. An article comprising a machine-readable me-
        dium embodying information indicative of instruc-
        tions that when performed by one or more
        machines result in operations comprising:
        identifying atrial fibrillation events in physiologi-
        cal data obtained for a living being, wherein iden-
        tifying atrial fibrillation events comprises
        examining the physiological data in multiple time
        intervals, and identifying intervals in which at
        least one atrial fibrillation event has occurred;
        obtaining heart rate data for the living being;
        receiving a human assessment of a subset of the
        identified atrial fibrillation events; and
        based on the human assessment of the subset of the
        identified atrial fibrillation events, pictograph-
        ically presenting, using a common time scale, infor-
        mation regarding the heart rate data for the
        multiple time intervals during a defined time pe-
        riod in alignment with indications of atrial fibrilla-
        tion activity for the identified intervals, according
        to the identified atrial fibrillation events, during
        the defined time period such that heart rate trend
        is presented with atrial fibrillation burden,
        wherein pictographically presenting information
        regarding the heart rate data comprises displaying
        for each of the multiple time intervals a range of
        heart rates and a heart rate average.
 ’996 patent col. 6 l. 53–col. 7 l. 11.
     CardioNet asserted the ’850 and ’996 patents, as well
 as two other CardioNet patents not at issue in this appeal,
 against InfoBionic in the United States District Court for
 the District of Massachusetts. See Complaint & Jury
Case: 20-1018     Document: 45      Page: 6     Filed: 07/01/2020




 6                          CARDIONET, LLC    v. INFOBIONIC, INC.



 Demand, CardioNet, LLC v. InfoBionic, Inc., No. 1:15-cv-
 11803-IT (D. Mass. May 8, 2015), ECF No. 1. InfoBionic
 moved for judgment on the pleadings that the asserted
 claims of the ’850 and ’996 patents are ineligible for patent
 under 35 U.S.C. § 101. The district court initially ad-
 dressed claim 31 of the ’850 patent and claim 12 of the ’996
 patent as the only claims specifically cited in CardioNet’s
 complaint. The court considered the claims under the Su-
 preme Court’s two-step Alice framework for determining
 patent-eligibility. At step one, the court held that the
 claims are directed to the abstract idea of “correlating one
 set of data to another.” CardioNet, 2018 WL 1788650, at
 *7. At step two, the court concluded that the claims do not
 include an inventive concept because they only implement
 the traditional practice in the medical field of seeking a sec-
 ond opinion using conventional hardware. Id. at 15–16.
 After soliciting additional briefing from the parties, the
 court determined that claim 31 of the ’850 patent and claim
 12 of the ’996 patent are representative of the asserted
 claims and entered partial final judgment under Fed. R.
 Civ. P. 54(b) that all asserted claims of the ’850 and ’996
 patents are ineligible under § 101. CardioNet, 2018 WL
1542051, at *7.
     CardioNet appealed.       We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                          DISCUSSION
     We review a district court’s grant of judgment on the
 pleadings under Rule 12(c) according to the law of the re-
 gional circuit. Allergan, Inc. v. Athena Cosmetics, Inc., 640
F.3d 1377, 1380 (Fed. Cir. 2011) (citing Imation Corp. v.
 Koninklijke Philips Elecs. N.V., 586 F.3d 980, 985 (Fed. Cir.
 2009)). The First Circuit reviews orders granting judgment
 on the pleadings de novo. Marrero-Gutierrez v. Molina, 491
F.3d 1, 5 (1st Cir. 2007).
    Patent eligibility under § 101 is an issue of law that
 may involve underlying issues of fact. See Berkheimer v.
Case: 20-1018      Document: 45         Page: 7   Filed: 07/01/2020




 CARDIONET, LLC   v. INFOBIONIC, INC.                           7



 HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018) (citing Mortg.
 Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314,
 1325 (Fed. Cir. 2016)). We review the district court’s ulti-
 mate conclusion on patent eligibility de novo. Id. To deter-
 mine whether a patent claims eligible subject matter, we
 follow the Supreme Court’s familiar two-step framework.
 See Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014);
 Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
U.S. 66, 70–73 (2012). First, we determine whether the
 claims are directed to a law of nature, natural phenomena,
 or abstract idea. Alice, 573 U.S. at 217 (citing Mayo, 566
U.S. at 76–78). If not, then the claims are patent-eligible,
 and the inquiry is over. If so, we proceed to the second step
 and determine whether the claims nonetheless include an
 “inventive concept” sufficient to “‘transform the nature of
 the claim’ into a patent-eligible application.” Id. (quoting
 Mayo, 566 U.S. at 72–73, 78).
      On appeal, CardioNet argues that the asserted claims
 are not directed to a patent-ineligible abstract idea, but ra-
 ther to technological improvements to cardiac monitoring
 systems. According to CardioNet, the claims provide a new
 data analysis process that improves cardiac monitoring
 technology by enabling physicians to view heart rate trend
 data and atrial fibrillation burden on a common time scale.
 Even if directed to an abstract idea, CardioNet argues that
 (1) the combination of machine and human review of car-
 diac data, and (2) the use of atrial fibrillation burden—an
 “entirely new metric”—are inventive concepts sufficient to
 transform the claims into patent-eligible subject matter.
 Appellants’ Br. 54–55.
     InfoBionic responds that the claims merely recite col-
 lecting, analyzing, and displaying cardiac data—quintes-
 sential abstract concepts—not any particular technology
 for performing those functions. And because the claims re-
 cite only conventional steps performed by conventional
 hardware, InfoBionic argues, the claims do not otherwise
 include an inventive concept sufficient to confer eligibility.
Case: 20-1018     Document: 45      Page: 8     Filed: 07/01/2020




 8                          CARDIONET, LLC    v. INFOBIONIC, INC.



     We agree with InfoBionic. At step one, we conclude
 that the claims are directed to collecting, analyzing, and
 displaying data, which we have repeatedly held to be ab-
 stract concepts. See, e.g., Elec. Power Grp., LLC v. Alstom
 S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016) (collecting
 cases); Content Extraction and Transmission LLC v. Wells
 Fargo Bank, National Ass’n, 776 F.3d 1343, 1347 (Fed. Cir.
 2014).
      While some of the claims are couched as systems or ar-
 ticles, they essentially recite and are directed to collecting,
 analyzing, and displaying data by conventional means.
 They begin by collecting physiological data. The specifica-
 tions explain that a monitoring system “monitors and re-
 ports physiological data,” which can be analyzed and
 “arrhythmia events can be identified based on predeter-
 mined criteria.” ’850 patent col. 3 ll. 12–16. The identified
 events are “correlated” with events identified by a parallel
 human assessment to determine whether the events are
 valid. Id. col. 3 ll. 31–37. However, the claims are not di-
 rected to specific methods for identifying cardiac events or
 determining correlation between machine- and human-
 identified events, nor do the specifications disclose specific
 methods for doing so. Instead, the claims and specifica-
 tions treat those steps as conventional processes, and
 therefore the claims cannot be said to require anything
 more than generic data analysis.
      If the machine-identified events are determined to be
 valid, “the system generates a report relating to both heart
 rate trend and arrhythmia events.” ’850 patent col. 3
 ll. 37–42. But merely displaying data by conventional
 methods as part of a series of abstract steps is itself an ab-
 stract concept. See, e.g., Trading Techs. Int’l, Inc. v. IBG
 LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019); Univ. of
 Florida Research Found., Inc. v. General Elec. Co., 916 F.3d
1363, 1368 (Fed. Cir. 2019). CardioNet argues that the dis-
 play of heart rate data and atrial fibrillation burden on a
 “common time scale” is an improvement over prior art
Case: 20-1018      Document: 45         Page: 9   Filed: 07/01/2020




 CARDIONET, LLC   v. INFOBIONIC, INC.                           9



 cardiac monitoring systems because the graph “can be used
 for asymptomatic AF detection, drug therapy (rate,
 rhythm, anti-coagulants), pre/post ablation monitoring,
 and CHF (congestive heart failure) decompensation.” Ap-
 pellants’ Br. 40 (quoting ’850 patent col. 1 ll. 56–60). How-
 ever, displaying data, including displaying two data series
 on the same time axis, is not the sort of “improvement[] to
 existing technological processes and computer technology”
 capable of establishing the eligibility of computer-imple-
 mented method claims, see Koninklijke KPN N.V. v. Ge-
 malto M2M GmbH, 942 F.3d 1143, 1150 (Fed. Cir. 2019),
 and does not make the claimed methods non-abstract de-
 spite its alleged utility. CardioNet’s unified display may be
 very useful to physicians, but usefulness alone does not
 necessarily negate abstractness. See Ass’n for Molecular
 Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2012)
 (“Groundbreaking, innovative, or even brilliant discovery
 does not by itself satisfy the § 101 inquiry.” (citing Funk
 Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948))).
 Accordingly, we conclude that the claims are directed to the
 abstract idea of collecting, analyzing, and displaying data.
      Having concluded that the claims are directed to an ab-
 stract idea, we consider whether they describe an inventive
 concept at step two. CardioNet principally argues that the
 combination of machine and human review of cardiac data
 as well as the use of atrial fibrillation burden are inventive
 concepts sufficient to transform the claims into patent-eli-
 gible subject matter. InfoBionic argues that the claims re-
 cite generic systems for performing conventional functions
 without specifying any inventive means for doing so.
     We agree with InfoBionic. While some claims are cast
 as systems and articles, they are implemented on generic
 “monitoring systems,” “monitoring stations,” and “pro-
 cessing systems” which, according to the specification, can
 be implantable medical devices and computing systems.
 Ultimately, the claims depend on methods that can be per-
 formed on any general-purpose computing device without
Case: 20-1018    Document: 45     Page: 10      Filed: 07/01/2020




 10                        CARDIONET, LLC    v. INFOBIONIC, INC.



 reciting or requiring any nonconventional components or
 characteristics. Additionally, the steps themselves recite
 conventional data processing functions, such as obtaining
 data, analyzing the data to identify features therein, and
 displaying the data, and do not recite any specific or in-
 ventive steps for doing so.
     CardioNet identifies two claimed features that it ar-
 gues are sufficiently inventive to confer patent-eligibility
 on otherwise abstract claims. First, CardioNet argues that
 combining automatic atrial fibrillation detection capabili-
 ties with human review of a subset of data improves accu-
 racy in atrial fibrillation diagnosis while minimizing the
 data that must be manually reviewed. Appellants’ Br. 45.
 But spot-checking systems for quality control is the sort of
 longstanding practice that courts have consistently held to
 be an abstract idea and is performed here using generic
 hardware. See Bilski v. Kappos, 561 U.S. 593, 611–12
 (2010) (holding claims directed to hedging risk ineligible);
 FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089,
 1093 (Fed. Cir. 2016) (holding claims directed to the con-
 cept of analyzing records of human activity to detect suspi-
 cious behavior ineligible). Second, CardioNet argues that
 measuring the atrial fibrillation burden is a new metric de-
 veloped by the inventors that improves cardiac monitoring
 by aiding physicians in assessing the severity of an ar-
 rhythmia event. Appellants’ Br. 55. InfoBionic disputes
 whether atrial fibrillation burden was in fact a new metric.
 Appellee’s Br. 44. Even assuming that measuring the
 atrial fibrillation burden is a new metric as CardioNet
 claims, it is at most a mathematical computation per-
 formed on a general-purpose computing device, which
 could otherwise be “performed by a human, mentally or
 with pen and paper.” Intellectual Ventures I LLC v. Sy-
 mantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016). Be-
 cause the claim limitations, considered individually or
 collectively, amount only to implementations of abstract
 ideas using conventional technology, we conclude that the
Case: 20-1018     Document: 45      Page: 11   Filed: 07/01/2020




 CARDIONET, LLC   v. INFOBIONIC, INC.                      11



 claims do not include an inventive concept sufficient to
 transform the claims into patent-eligible applications.
                          CONCLUSION
     We have considered CardioNet’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, the
 judgment of the district court is affirmed.
                          AFFIRMED